ORDER

PER CURIAM.
This is an appeal from a judgment against defendants for malicious prosecution and violations of 42 U.S.C. Sec.1983. There is sufficient evidence to support the judgment. No error of law appears.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum, for their information only, setting forth the facts and reasons for this order affirming the judgment pursuant to Rule 84.16(b).
We further grant Byrnes Mill 206 Corporation’s motion for attorneys’ fees incurred on appeal in the amount of $5,466.00.